     Case 3:20-cv-00499-MMD-WGC Document 40 Filed 12/14/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                    ***

6      CITY OF RENO, NEVADA,                               Case No. 3:20-cv-00499-MMD-WGC

7                                      Plaintiff,                      ORDER
              v.
8
       NETFLIX, INC., et al.,
9
                                   Defendants.
10
11

12           Pursuant to 28 U.S.C. § 2403 and Federal Rule of Civil Procedure 5.1(b), the Court

13    hereby certifies to the Attorney General for the State of Nevada that Defendants Netflix,

14    Inc. and Hulu, LLC, have drawn into question the constitutionality of NRS § 711 et. seq.

15    (ECF Nos. 36, 39.) The Clerk of Court is directed to serve a copy of this certification order

16    on the Nevada Attorney General.

17           DATED THIS 14th Day of December 2020.

18

19
                                                    MIRANDA M. DU
20                                                  CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27
28
